DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to Non-Provisional Application No. 17/188,846 filed March 1, 2021 now Patent No. 11,399,912 and to Provisional Application No. 62/705,532 filed July 2, 2020.

Election/Restrictions
Claims filed June 3, 2022 were subject to a Species Election in the Office Action filed August 5, 2022. Specifically:
Species A: Fig. 38A-39 directed to a filtering facepiece respirator comprising a filtered cap assembly. 
Species B: Fig. 37A-37D, 40A-40E, 41 directed to a filtering facepiece respirator comprising a slit port cap assembly without a filter membrane.
Acknowledgment is made to Applicant’s election of Species B: : Fig. 37A-37D, 40A-40E, 41 directed to a filtering facepiece respirator comprising a slit port cap assembly without a filter membrane, without traverse, without traverse in response filed October 3, 2022.  
Therefore, claims 1-3, 5-10, and 12-22 have been considered, with claims 4 and 11 explicitly drawn to the non-elected subject matter being withdrawn from consideration.

Status of Claims 
This Office Action is responsive to the amendment filed on October 3, 2022. Claims 1-22, filed June 3, 2022, are presently pending in this application, claims 4 and 11 being withdrawn from consideration.

Claim Objections
Claim 19 is objected to because of the following informalities:  
Claim 19 recites “within the capped luer lock is surrounded”, ln 3 should read -- within a capped luer lock is surrounded--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fox et al (U.S. Pat. No. 11,000,655; hereinafter: “Fox”).
Regarding Claim 1, Fox discloses a respirator device comprising: a mask body (100; Fig. 7) having an anterior portion (interior of the mask body), a posterior portion (exterior of the mask body), a middle portion (A, Fig. A annotated below), a first side portion (B, Fig. A annotated below), a second side portion (C, Fig. A annotated below), a top side portion (D, Fig. A annotated below), a bottom side portion (E, Fig. A annotated below; Fig. 7; col 8, ln 8-42) and outer edge portions (F, Fig. A annotated below); a primary port (G, Fig. A annotated below) positioned on the mask body (Fig. 7); fasteners (H, Fig. A annotated below) for attaching and securing adjustable bands to the first side portion and at the second side portion of the mask body (Fig. 7; col 8, ln 8-42); and, a detachable primary port adapter (112, 114; Fig. 7) which is positioned over and engages the primary port (Fig. 7; col 8, ln 8-42), wherein the detachable primary port adapter comprises a cap assembly (110, 112, 114, 116; Fig. 7), wherein the cap assembly is in the shape of a circular conduit (I, Fig. A annotated below), wherein the cap assembly comprises a slit port cap assembly (110, 112, 114, 116; Fig. 7-8), wherein the slit port cap assembly comprises a self-sealing membrane having a slit port (116; Fig. 7-8; col 8, ln 24-42), does not include a filter membrane (col 8, ln 24-42) and has a proximal end (at 116; Fig. 7-8) and a distal end (at 114; Fig. 7-8) with respect to the anterior side of the mask body.

    PNG
    media_image1.png
    733
    760
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 7 of Fox.

Regarding Claim 2, Fox discloses the respirator device wherein the mask body comprises a nose bridge (at D Fig. A annotated above) positioned at the top side portion of the mask body, wherein the mask body is comprised of a medical grade plastic material and wherein the mask body is transparent (Fig. 7; col 8, ln 8-42). 

Regarding Claim 22, Fox discloses the respirator device of claim 1, shown above.  Examiner notes: Claim 22 which is a product by process claim(s), the product disclosed by prior art Fox is identical to the claimed product, even though the prior art is silent on the method of making.  There is no evidence to show that the claimed process imparts any patentable distinction between the claimed product and that of the prior art.  When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim is unpatentable although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP  § 2113. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fox as applied to claim 1 above.
Regarding Claim 20, Fox discloses the respirator device, shown above. 
Fox does not specifically disclose the respirator device wherein the detachable primary port adapter comprises a 22 mm cap assembly.
It is noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955.)  (See MPEP: 2144.05(II)).  In this case, as Applicant admits, “Both 22 mm and 15 mm sized ports are standards in the industry of anesthesia and respiratory care, are used worldwide and are capable of engaging numerous accessories”, Pg. 20, ln 26-28. Setting the primary port adapter to comprise the 22 mm cap assembly would be obviously optimum to one of ordinary skill in the art because then the primary port adapter would conform to industry standards. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the detachable primary port adapter of Fox to include the 22 mm cap for the purpose of conforming to industry standards. 
 
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fox as applied to claim 1 above, and further in view of Komatsu (JP2000262621A; machine translation provided by Applicant relied upon herein).
Regarding Claim 3, Fox discloses the respirator device wherein the cap assembly comprises a first end (at 114; Fig. 7-8) and a second end (at 116; Fig. 7-8), shown above. 
Fox does not specifically disclose the respirator device wherein the first end of the cap assembly comprises a snap coupling, screw threads or a tabular protrusion for engaging the cap assembly to the primary port, wherein the snap coupling is formed by at least two flanges on the cap assembly forming a space therebetween, wherein the two flanges on the cap assembly are capable of engaging a flange positioned on the primary port in the space formed between the two flanges of the cap assembly, and wherein the tabular protrusion is capable of engaging a receiving structure in the primary port.
Komatsu teaches an insertion mask (1; Fig. 1-3) comprising a cap assembly (6; Fig. 1-3) comprises a first end (A, Fig. B annotated below) and a second end (B, Fig. B annotated below), wherein the first end of the cap assembly comprises screw threads (22a; Fig. 1, 2; ¶¶ 0018, 0024) for engaging the cap assembly to a primary port (10, 11a, 11b; Fig. 1; ¶¶ 0017-0018) for the purpose of allowing the cap assembly to be repositionable while in use (¶ 0020). 

    PNG
    media_image2.png
    435
    393
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 1 of Komatsu.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the respirator device of Fox to include the cap assembly wherein the first end of the cap assembly comprises the screw threads for engaging the cap assembly to the primary port, as taught by Komatsu for the purpose of allowing the cap assembly to be repositionable while in use (See Komatsu: ¶ 0020).
Regarding Claim 5, the modified device of Fox discloses the respirator device wherein the self-sealing membrane of the slit port cap assembly is comprised of a medical grade rubber (See Fox: Fig. 7; col 8, ln 8-42) and wherein the slit port in the self-sealing membrane is capable of receiving and sealing an instrument inserted therethrough (See Fox: Fig. 7-8; col 8, ln 8-42).

Claims 6-10, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fox as applied to claim 1 above, and further in view of Chang (U.S. Pub. No. 2016/0030695).
Regarding Claim 6, Fox discloses the respirator device wherein the mask body further comprises a port (108; Fig. 7-8; col 8, ln 8-42) positioned on the mask body. 
Fox does not specifically disclose the respirator device wherein the port comprises an oxygen port.
Chang teaches an oxygen mask comprising an oxygen port (520; Fig. 7) being a luer-lock port (¶¶ 0099, 0106) for the purpose of securely allowing an oxygen flow from an oxygen source (¶ 0099) to be delivered to the interior of the mask. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the respirator device of Fox to include the port being the lure-lock oxygen port as taught by Chang for the purpose of securely allowing an oxygen flow from an oxygen source (See Chang: ¶ 0099).
Regarding Claim 7, the modified device of Fox discloses the respirator device wherein the oxygen port is a lure-lock port (See Chang: ¶¶ 0099, 0106), shown above.  
The modified device of Fox does not specifically disclose the respirator device wherein the oxygen port is capable of engaging an oxygen port adapter, a breathing bag, a non-rebreathing bag, a non-rebreathing bag adapter, a nebulizer and a Venturi oxygen adapter.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that the lure-lock oxygen port would be capable of engaging any device comprising a complementary luer-lock because connecting like engagement means would be routine to one of ordinary skill in the art. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that the oxygen port is a lure-lock port of the modified device of Fox would be capable of engaging an oxygen port adapter, a breathing bag, a non-rebreathing bag, a non-rebreathing bag adapter, a nebulizer and a Venturi oxygen adapter because connecting like engagement means would be routine to one of ordinary skill in the art.
Regarding Claim 8 the modified device of Fox discloses the respirator device wherein the primary port engages the cap assembly by the disconnecting connectors (112, 114; Fig. 7-8;  col 8, ln 8-42).  
The modified device of Fox does not specifically disclose the respirator device wherein the primary port, upon removal of the detachable primary port adapter cap assembly is capable of engaging one of the following: an adapter for oxygen delivery, a cardiopulmonary resuscitation (CPR) adapter, a continuous positive airway pressure (CPAP) adapter, a bilevel positive airway pressure (BIPAP) adapter, an adapter for delivery of anesthesia, an adapter for nebulized medications/substances; an aerosol shell adapter, an adapter for a PEEP valve attachment, an adapter for a device for taking breath samples with vacuum tubes, an adapter for an electronic device for measurement of spirometry/C02/temperature, an adapter for a humidifying and/or vaporizing device; an adapter for an electronic breathalyzer device, an adapter for an electronic nicotine delivery system, and an adapter for a UV light device.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that the disconnecting connectors would be capable of engaging any device to the primary port comprising complementary dimensions because connecting like engagement means with complementary dimensions would be routine to one of ordinary skill in the art. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that the primary port, upon removal of the detachable primary port adapter cap assembly is capable of engaging one of the following: an adapter for oxygen delivery, a cardiopulmonary resuscitation (CPR) adapter, a continuous positive airway pressure (CPAP) adapter, a bilevel positive airway pressure (BIPAP) adapter, an adapter for delivery of anesthesia, an adapter for nebulized medications/substances; an aerosol shell adapter, an adapter for a PEEP valve attachment, an adapter for a device for taking breath samples with vacuum tubes, an adapter for an electronic device for measurement of spirometry/C02/temperature, an adapter for a humidifying and/or vaporizing device; an adapter for an electronic breathalyzer device, an adapter for an electronic nicotine delivery system, and an adapter for a UV light device because connecting like engagement means with complementary dimensions would be routine to one of ordinary skill in the art.

Regarding Claim 9, Fox discloses the respirator device wherein the mask body further comprises a port (108; Fig. 7-8; col 8, ln 8-42) positioned on the mask body. 
Fox does not specifically disclose the respirator device wherein the port comprises a luer port.
Chang teaches an oxygen mask comprising an oxygen port (520; Fig. 7) being a luer-lock port (¶¶ 0099, 0106) for the purpose of securely allowing an oxygen flow from an oxygen source (¶ 0099) to be delivered to the interior of the mask. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the respirator device of Fox to include the port being the lure-lock oxygen port as taught by Chang for the purpose of securely allowing an oxygen flow from an oxygen source (See Chang: ¶ 0099) to be delivered to the interior of the mask.
Regarding Claim 10 the modified device of Fox discloses the respirator device wherein the luer port comprises a luer port adapter (A, Fig. C annotated below) wherein the luer port adapter comprises a capped luer lock (B, Fig. C annotated below) and provides an aperture (C, Fig. C annotated below) through the mask body (See Fox: Fig. 7, 8; col 8, ln 8-42).

    PNG
    media_image3.png
    668
    695
    media_image3.png
    Greyscale

Figure C, Adapted from Figure 7 of Fox.

Regarding Claim 18, the modified device of Fox discloses the respirator device wherein the oxygen port comprises a filter membrane (See Fox: col 8, ln 22-23) and a filter frame (D, Fig. C annotated above) positioned on the posterior side of the mask body.
Regarding Claim 19, the modified device of Fox discloses the respirator device wherein the luer port comprises a filter membrane (See Fox: col 8, ln 22-23) and a filter frame (D, Fig. C annotated above) positioned on the posterior side of the mask body, wherein an aperture (C, Fig. C annotated above) within a capped luer lock (B, Fig. C annotated above)  is surrounded by the filter membrane of the luer port (See Fox: col 8, ln 22-23).

Regarding Claim 21, the modified device of Fox of claim 8 discloses a method of instrumenting an airway to the filtering facepiece respirator according to claim 8 comprising: providing the slit port cap assembly engageable to the primary port of the mask body (See Fox: Fig. 7, 8; col 8, ln 8-42); engaging the slit port cap assembly to the primary port of the mask body (See Fox: Fig. 7, 8; col 8, ln 8-42); providing an instrument (118; Fig. 8; col 8, ln 8-42), wherein the instrument is insertable through an opening (at 116; Fig. 8) formed by a slit in the slit port cap assembly through the mask body and into the posterior side of the mask body (Fig. 8; col 8, ln 8-42); inserting the instrument through the opening formed in the slit of the slit port cap assembly through the mask body and into the posterior side of the mask body (Fig. 8; col 8, ln 8-42); wherein the slit port cap provides a seal between the instrument and the filtering facepiece respirator (col 8, ln 8-42), wherein the above steps are capable of being performed while the filtering facepiece respirator is positioned on a patient (Fig. 8; col 8, ln 8-42).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fox as applied to claim 1 above, and further in view of Beard (U.S. Pub. No. 2018/0110951).
Regarding Claim 12, Fox discloses the respirator device, shown above. 
Fox does not specifically disclose the respirator device further comprising an exhalation valve position on the mask body or one of the filter frame, filter membrane or self-sealing membrane of the cap assembly.
Bread teaches a face mask comprising an exhalation valve (16, 18; Fig. 1-3) position on a mask body (10; Fig. 1-3; ¶¶ 0112-0115, 0130) for the purpose of allowing the release of gas (e.g., exhaled air) from the mask without allowing intake of room air (¶ 0130).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the respirator device of Fox to further comprises the exhalation valve position on the mask body as taught by Bread for the purpose of allowing the release of gas (e.g., exhaled air) from the mask without allowing intake of room air (See Bread: ¶ 0130).
 
Claims 13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fox as applied to claim 1 above, and further in view of Dugan et al. (U.S. Pub. No. 2012/0285448; hereinafter: “Dugan”).
Regarding Claim 13, Fox discloses the respirator device), shown above. 
Fox does not specifically disclose the respirator device wherein the mask body is comprised of a filter media material.
Dugan teaches a mask (110; Fig. 7) comprises a filter media material (123A; Fig. 7; ¶¶ 0071-0072, 0195-0199) for the purpose of providing a controlled pressure drop in addition to filtering contagions from exhaled gases as the exhaled gases pass through (¶ 0072). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the respirator device of Fox to include the mask body comprising the filter media material as taught by Dugan for the purpose of providing a controlled pressure drop in addition to filtering contagions from exhaled gases as the exhaled gases pass through (See Dugan: ¶ 0072).

Regarding Claim 16, Fox discloses the respirator device wherein the mask body is comprised of a medical grade plastic material (Fig. 7; col 8, ln 8-42), shown above. 
Fox does not specifically disclose the respirator device wherein filter media positioned over and secured to the posterior side of the mask body.
Dugan teaches a mask comprising a filter media (123A; Fig. 7; ¶¶ 0071-0072, 0195-0199) positioned over and secured to a posterior side (exterior) of a mask body (110; Fig. 7; ¶¶ 0071-0072, 0195-0199) for the purpose of providing a controlled pressure drop in addition to filtering contagions from exhaled gases as the exhaled gases pass through (¶ 0072). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the respirator device of Fox to include the filter media positioned over and secured to the posterior side of the mask body as taught by Dugan for the purpose of providing a controlled pressure drop in addition to filtering contagions from exhaled gases as the exhaled gases pass through (See Dugan: ¶ 0072).
 Regarding Claim 17, the modified device of Fox discloses the respirator device wherein the mask body is transparent (See Fox: Fig. 7-8; col 8, ln 8-42),

Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art of record, shown above, fails to disclose the subject matter of claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIOT S RUDDIE/Examiner, Art Unit 3785